

117 HR 4061 IH: Fair Accounting for Condominium Construction Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4061IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Pascrell (for himself and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an exception to percentage of completion method of accounting for certain residential construction contracts.1.Short titleThis Act may be cited as the Fair Accounting for Condominium Construction Act.2.Exception to percentage of completion method of accounting for certain residential construction contracts(a)In generalSection 460(e) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (1)—(A)by striking home construction contract both places it appears and inserting residential construction contract, and(B)by inserting (in the case of a residential construction contract which is not a home construction contract, determined by substituting 3-year for 2-year in subparagraph (B)(i)) after the requirements of clauses (i) and (ii) of subparagraph (B) are not met,(2)in paragraph (5)(A), by striking paragraph (4) and inserting paragraph (3), and (3)by striking paragraph (4) and redesignating paragraph (5) as paragraph (4).(b)Application of exception for purposes of alternative minimum taxSection 56(a)(3) of such Code is amended by striking any home construction contract (as defined in section 460(e)(6)) and inserting any residential construction contract (as defined in section 460(e)(4)).(c)Effective dateThe amendments made by this section shall apply to contracts entered into after the date of the enactment of this Act.